Citation Nr: 1115758	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-08 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disability, to include residuals of a back injury and degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to October 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2006, the Veteran testified at a personal hearing before a Decision Review Officer at the Roanoke RO.  A transcript of this hearing was prepared and associated with the claims file.

In May 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In August 2009, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The August 2009 remand listed two separate issues, entitlement to service connection for a back injury and entitlement to service connection for degenerative disc disease of the lumbar spine.  The Board has consolidated these claims into a single issue of entitlement to service connection for a back disability.  However, all of the Veteran's contentions regarding any current back disability will still be considered herein.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not exhibit a chronic back disability in service or within one year of separation from service, and a back disability is not etiologically related to any injury or disease during the Veteran's active service.


CONCLUSION OF LAW

A back disability, to include residuals of a back injury and degenerative disc disease of the lumbar spine, was not incurred in or aggravated by active service and may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in July 2004 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  A March 2006 letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.

The Board notes that the March 2006 notice letter was not issued prior to the initial adjudication of the Veteran's claim in December 2004.  His claim, however, was subsequently readjudicated in supplemental statements of the case dated in February 2007, December 2008, and September 2010.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records.  The Board further notes that VA requested the Veteran's Social Security Administration (SSA) records and was notified by the SSA in February 2007 that the Veteran's records had been destroyed and were thus unavailable.  

In August 2010, VA sent the Veteran a letter asking him to fill out a release form for medical treatment he received from Dr. RWR.  This letter was sent in compliance with the Board's August 2009 remand instruction.  Because the Veteran did not reply to this letter, VA was unable to request the pertinent private medical records.  The Veteran did not submit a copy of these records himself.  These records are thus unavailable for VA review.  

VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In the case at hand, the Board finds that VA satisfied its duty to assist the Veteran in obtaining any outstanding pertinent private medical evidence.  

The Board notes that the Veteran's service treatment records are not available for review.  Broadly, a May 2005 letter from the National Personnel Records Center (NPRC) reflects that the Veteran's service treatment records are believed to have been destroyed in a 1973 fire at the St. Louis facility.  More specifically, a December 2006 Formal Finding on the Unavailability of Service Records was issued following an unsuccessful search for inpatient hospitalization records at Camp Chickamauga, Beppu, Japan.  Under such circumstances, where service records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In the case at hand, the Veteran underwent a VA examination in connection with his claim in June 2010.  The Board finds that this opinion is adequate for the purpose of determining the claim decided herein.  This examination report reflects review of the claims folder.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided a diagnosis and etiology opinion and explained the reasons and bases for this opinion.  For these reasons, the Board concludes that the June 2010 VA examination report in this case provides an adequate basis for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for a back disability, to include degenerative disc disease.  He essentially contends that this disability is etiologically related to his duties as a parachutist while in service.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In terms of an in-service disability, the Veteran contends in a May 2004 statement that that he was sent "to Japan and made a hard parachute landing, and hurt my back and ruptured my liver....  I know my injury is due to the hard landing jump."  He reported that he was hospitalized for this injury.   

As noted above, the Veteran's service treatment records are unavailable for review.  The Board notes, however, that the Veteran's available service personnel records (including a notation on his DD Form 214 that he received a Parachutist Badge) verify that he was a parachutist in service.  

The Board finds that the Veteran's described back injury is consistent with his in-service duties as a parachutist.  The Board therefore concludes for purposes of this claim that the Veteran injured his back during a parachute landing in service.

The Board finds, however, that service connection for a back disability must nonetheless be denied based on a lack of evidence of continuity of symptomatology since service.  On his July 2004 claim form, the Veteran requested service connection for "[d]egenerative joint disease of the spine with advanced - approx- 1 1/2 years ago, arthritis."  (This claim form is actually a photocopy of a filled out form that was submitted in November 1993.)  The Veteran noted on his February 2006 substantive appeal form that "there has been no intercurrent injury to the back."  

The Veteran testified at his May 2006 DRO hearing testimony that he has had back problems ever since service.  He also reported that he sought treatment from a private physician in 1960.  He also reported that medical records from the early 1990s showing a year and a half to six year history of back pain are incorrect.  He also reported seeing a chiropractor in the late 1960s.  The Veteran's wife testified that he was having problems with his back when she knew him in the 1950s.  

At his May 2009 Board hearing, the Veteran testified that he sought treatment from a private physician from approximately 1960 to 1966, and he was treated by a back specialist from approximately 1966 to 1968.  He testified that he did not receive treatment from 1968 to 1993.  He also reported that he worked as an assistant foreman from approximately 1954 to 1966, and that this job did not include manual labor.  

In terms of the post-service medical evidence of record, the Board notes that the earliest such evidence is from 1993.  For the purpose of establishing continuity of symptomatology, an April 1993 VA medical record notes that the Veteran complained of continuous dull, aching low back pain, non-radiating, with numbness in both thighs for the past six months.  A June 1993 VA medical record notes that the Veteran had chronic low back pain for four or five years, and that this pain has radiated to the right proximal thigh and into the right foot over the past year.  He reported a 25 pound weight gain in one year.  An August 1993 VA medical record notes that the Veteran has had lumbar spine pain for approximately one year.  An October 1993 VA medical record notes that the Veteran has a 1.5 year history of low back pain and stiffness.  

A May 2005 private medical opinion notes that the Veteran complained of low back pain and that he had injured his back as a parachute jumper in 1953-1954.  It notes that the Veteran was in the hospital for two weeks due to a back injury and a liver laceration following a fall.  An x-ray report revealed L3-4, L4-5, and L5-S1 disc space collapse, minor peripheral spur formation, and some early facet degenerative joint disease.  Overall alignment was good, and there appeared to be a questionable old T12 compression fracture of approximately 20 percent height.  The doctor noted that the Veteran presented with an MRI performed in 1992 that revealed evidence of degenerative disc at that time at the same level, but there was no obvious disc herniation by interpretation.  The doctor noted that the Veteran does have "a problem that could possibly be caused from an injury from a fall while parachuting from an airplane, however, it appears to be very stable and requires not aggressive treatment at this time." 

The June 2010 VA examination report notes describes the Veteran's reported in-service back injury and hospitalization.  He reported that he did not seek medical treatment for his back until 1960, at which time he was treated with some pills.  He reported that he went to chiropractors over the years but that he did not get significant medical care for his back until 1996.  He worked full time from the time he left the military until the time he was age 62.  He reported weakness and pain that radiated into his lower extremities.  

On examination, his pelvis was tilted to the left and there was lumbar flattening.  Flexion of the thoracolumbar spine was to 82 degrees (with 90 degrees being normal).  Extension was to 20 degrees (with 30 degrees being normal).  Left lateral flexion was to 20 degrees, while right lateral flexion was to 25 degrees (with 30 degrees being normal).  Left lateral rotation was to 25 degrees and right lateral rotation was to 20 degrees (with 30 degrees being normal).  The nerves of the left lower extremity had decreased sensation in the great toe.  Otherwise, the spine curvature, muscles, range of motion, reflex, sensory, and motor examination findings were normal.  

The examiner noted the findings of a June 2008 MRI of the lumbar spine.  There was a narrowing of the L2 through L5 disc spaces with anterior and lateral spurs.  There was no subluxation or compression deformity.  The impression was diffuse degenerative joint disease.  It was also noted that the August 1993 MRI report included an impression of degenerative disc disease at L4-5 and L5-S1 without neural compromise.  

The June 2010 VA examiner diagnosed chronic lower back pain secondary to degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran's back disability was not caused by or a result of in-service injury.  The examiner's rationale was that the Veteran was interviewed and examined, and all pertinent records were reviewed.  The examiner noted that the Veteran does have a back disability in that he has significant low back pain from degenerative disc disease.  He demonstrates that he has had ongoing care for this disability since 1993.  However, his claim that this disability originates and has been an ongoing issue since his in-service injury in 1954 was unsupported by the evidence.  The examiner noted that there was no evidence that the Veteran obtained VA service for back pain after discharge.  He was gainfully employed until the age of 62.  He had no medical records showing continuity of care from the time of discharge from service to suggest an ongoing back problem related to or caused by his service.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

Based on the above factors, the Board finds limited probative value in the May 2005 private opinion.  First, the Board does find this opinion to be competent and probative to the extent that it was offered by a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, this opinion is deficient in that its conclusion that the Veteran's current low back disability "could possibly be caused from an injury from a fall while parachuting from an airplane" is far too speculative to constitute a persuasive etiology opinion, particularly in light of the VA examiner's negative opinion.  See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as 'could have been' is not probative).  

On the other hand, the Board finds the June 2010 VA examination report to be very probative to the question at hand.  First, the Board notes that this opinion was offered by a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox, supra.  This opinion is also probative in that it is based on review of the Veteran's claims folder, as well as on interview and examination of the Veteran.  The examiner thoroughly explains the rationale for his opinion and, in doing so, discusses the Veteran's documented medical history.  For these reasons, the Board finds the June 2010 VA examiner's opinion to be highly probative to the matter at hand.

The Board acknowledges the concerns raised by the Veteran's representative in the March 2011 informal hearing presentation.  Specifically, the representative objects that the VA examiner did not review the Veteran's service treatment records or any private medical records prior to 1993.  As discussed above, however, the Veteran's service treatment records are unobtainable, and the Veteran did not respond to VA's April 2010 private records authorization request to attempt to obtain post-service medical records from prior to 1993.  

The Board further acknowledges the representative's complaint that the VA examiner apparently disregarded the Board's finding the Veteran competent to report that he injured his back in service and has had problems with his back ever since.  

As noted in the August 2009 Board remand, although the Veteran is a lay person, he is competent to report that he injured his back in service and that he has had back problems ever since.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).   Furthermore, the Veteran's wife is competent to report that her husband has experienced back problems.  

The Board observes, however, that its finding the Veteran and his wife competent to provide such testimony does not render their testimony credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Thus, while the above lay statements provided sufficient justification to remand the claim for a VA examination, their accuracy must be determined when deciding this claim on the merits.

Several of the Veteran's statements in the case at hand indicate that the onset of his back problems is closer to 1993 than to 1954.  The above evidence includes an April 1993 VA medical record noting that the Veteran has complained of low back pain for the past six months; a June 1993 VA medical record noting that the Veteran has had chronic low back pain for four or five years; an August 1993 VA medical record notes that the Veteran has had lumbar spine pain for approximately one year; and an October 1993 VA medical record notes that the Veteran has a 1.5 year history of low back pain and stiffness.  While the Veteran disputed the accuracy of these medical records at his May 2006 DRO hearing, he did not explain why these records would contain repeated inaccuracies.

In determining the accuracy of the 1993 medical record, the Board notes that each record provides a slightly different timeline of when the Veteran's back pain began, suggesting that the later medical records had not merely copied the history as presented in the April 1993 record.  Rather, these records appear to be the medical care providers' transcriptions of the Veteran's own contemporaneous reports of his medical history.  

The Board further notes, however, that reports of back pain having originating in approximately 1993 also appear elsewhere in the record.  For example, the Veteran reported a 1.5 year history of degenerative joint disease with advanced arthritis on his November 1993 claim for nonservice-connected pension.  

The Board further notes the Veteran's response to a question asking him to list civilian physicians and hospitals where he was treated for any sickness, injury, or disease for which he was claiming service connection before, during, or since his service, and any military hospitals since his last discharge.  He responded that he had received treatment for his back at the VA Medical Center (VAMC) in Fort Howard, Maryland, from 1991 to 1993, and at the VAMC in Martinsburg, West Virginia, in October 1993.  He did not list any prior back treatment.  This same information appears on his July 2004 service connection claim.  

Finally, the Veteran's February 2011 TDIU claim form lists degenerative joint disease of the spine and a back injury and notes that these disabilities began in 1993.  

Based on this information, the Board must conclude that the testimony of the Veteran and his wife regarding continuity of symptomatology since service is not credible.  In this regard, the Board again notes that the earliest documented statements of record regarding his history of back problems, including those offered during the course of treatment prior to filing his claim, point to the Veteran having first sought treatment in the early 1990's, with the earlier onset of symptoms possibly beginning up to several years prior to that.  Even reading these statements most liberally, this would still place the onset of his chronic symptoms several decades after discharge from service.

In reaching this conclusion, the Board did find it credible that the Veteran, as a parachutist, would have suffered a back injury following a hard landing.  However, the Board cannot disregard the repeated references to an approximate disability onset date of 1993 from both the Veteran and his available medical records or the absence of medical records reflecting contemporaneous medical treatment for a back injury prior to 1993.  Thus, while the Board accepts the report of an in-service injury as reasonable and credible in light of his duties in service, the Board concludes that that his reports of a continuity of symptomatology since service are not credible.

In this regard, the Board has also considered whether service connection may be granted for any current low back disability, even if it did not first manifest until the late 1980's or early 1990's.  However, the Board finds that service connection is not warranted on this basis.  The reasoning of the June 2010 VA examiner's opinion as discussed above applies equally to any disability that did not first manifest until approximately four decades after service.  In fact, that opinion was based primarily on the lack of credible evidence of continuity since service.  As noted above, the May 2005 private opinion is too speculative to support the Veteran's claim.  Finally, the Veteran and his wife, as lay people, are not competent to link a back disability that began in 1993 to an in-service injury that occurred four decades earlier. 

Therefore, due to a lack of evidence of continuity of symptomatology since service that is both competent and credible, and due to a lack of competent evidence of an etiological link between an in-service back injury and a low back disability that was first manifested in the record in 1993, the Board must deny the Veteran's claim of entitlement to service connection for a back disability.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a back disability, to include residuals of an in-service back injury and degenerative disc disease of the lumbar spine, is not warranted. 



ORDER

Entitlement to service connection for a back disability, to include residuals of a back injury and degenerative disc disease of the lumbar spine, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


